Citation Nr: 0002731	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and, if so, whether all the evidence both old 
and new warrants the grant of service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim by the 
veteran seeking entitlement to service connection for a low 
back disorder.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 17, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for a 
back disorder was denied by the Board in an August 1976 
decision.  The reason for the Board's denial was that no 
evidence indicated a relationship between the veteran's 
current back disorder and his back injury in service.

2.  The evidence added to the record since the August 1976 
Board decision includes private physician's opinions relating 
the veteran's current back disorder to his inservice back 
injury.

3.  Overall, the newly-submitted evidence bears directly and 
substantially on the issue of a relationship between the 
veteran's current back disorder and service.

4.  The veteran currently has a low back disorder, diagnosed 
as chronic lumbar syndrome with radiculopathy.

5.  Service medical records show treatment for a back injury 
during service, diagnosed as lumbar strain.

6.  The medical evidence of record supports a causal 
relationship between the veteran's current low back disorder 
and his inservice back injury.


CONCLUSIONS OF LAW

1.  The August 1976 Board decision denying the veteran's 
claim for entitlement to service connection for a back 
disorder is final.  38 U.S.C.A. § 7104  (West 1991); 
38 C.F.R. § 20.1100  (1999).

2.  Additional evidence received since the August 1976 Board 
decision is both new and material; thus, the claim for 
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A low back disorder, involving chronic lumbar syndrome 
with radiculopathy, was incurred during active service.  
38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.304  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In this case, the record shows that the veteran first sought 
entitlement to service connection for a low back disorder in 
October 1974.  That claim was denied by RO rating decision in 
February 1975 and, after the veteran perfected an appeal, by 
the Board in an August 1976 decision.  The Board's decision 
is final.  38 C.F.R. § 20.1100  (1999).

In December 1996, the veteran submitted a request to reopen 
his previously and finally denied claim for service 
connection for a low back disorder.  That claim was denied by 
the RO in September 1997.  It is noteworthy that, in its 
decision, the RO classified the claim as one of entitlement 
to service connection for a low back disorder, rather than as 
one involving a claim to reopen with new and material 
evidence.  It did so even though it acknowledged and cited 
the prior, final August 1976 Board decision in its rating 
decision.  Its error, however, is not prejudicial to the 
veteran's claim.  In its November 1998 Supplemental Statement 
of the Case, the RO recognized that the issue involved new 
and material evidence and presumed that such evidence had 
been submitted.  In any event, a determination as to whether 
or not new and material evidence has been presented to reopen 
a claim is a precursor to a determination of entitlement to 
service connection.  The RO's initial deciding only the issue 
of entitlement to service connection actually benefited the 
veteran, as his claim was not subjected to the initial 
determination of whether new and material evidence had been 
submitted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, and in light of the Board decision, supra, no 
action is necessary to remedy the RO's error prior to 
appellate review.  See Brady v. Brown, 4 Vet. App. 203 (1993) 
(a remand unnecessary where error is not ultimately 
prejudicial to the veteran's claim).

In light of the above, the issue before the Board is whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder, and, if so, whether entitlement to service 
connection is warranted.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


II.  New and material evidence
a.  Pertinent regulations

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

b.  Evidence

i.  Previously-considered evidence

Service medical records show that the veteran had no back 
problems upon entering active duty, according to an October 
1958 induction medical examination report.  A June 1960 
service outpatient record reflects that he was seen for 
complaints of a strained back incurred while lifting.  
Impression was acute lumbosacral strain.  He was 
hospitalized.  Another June 1960 outpatient note reflects 
that his back was asymptomatic and that he was returned to 
full duty.  An associated clinical record cover sheet shows 
that he had a sacroiliac muscle strain that was incurred in 
the line of duty.

A January 1962 separation medical report indicates that the 
veteran's back was normal at the time of that examination.  A 
March 1962 outpatient note shows that the veteran was seen 
for a low back strain, incurred while playing basketball.  
The veteran reported pain on walking or bending over.  
Straight leg raising was positive bilaterally.  There was 
tenderness of paravertebral muscles at L5-S1.  There was no 
radiation.  Impression was low back strain.  Another March 
1962 note indicates that the veteran was much improved, that 
he was to return to duty, and that he should start back 
exercises.  He was placed on temporary limited duty.  An 
April 1962 note also indicates that he was "improving" and 
that he was started on back exercises.  A May 1962 separation 
medical report shows a normal spine status with no noted back 
problems.

Subsequent to service, a May 1968 private medical report 
shows that the veteran was seen for low back pain.  At that 
time, he reported a medical history of a back injury in 
service, diagnosed as a muscle and ligamentous strain.  The 
veteran further noted that since that time, he had had 
intermittent difficulty with his back.  He indicated that he 
re-injured his back 3 weeks prior to the May 1968 treatment, 
while at work.  Current complaints were of pain in the low 
back and posterior thighs and legs.  Physical examination 
revealed evidence of acute muscle and ligamentous strain, 
with listing of the spine to the right, spasm, restricted 
motion, and positive straight leg raising.  The examiner 
remarked that it was possible that the veteran had a 
herniated disc at L4-L5 on the right side, but that treatment 
would be conservative for the time being.  He was admitted 
for bed rest, traction, medication, and physical therapy.  A 
May 1968 hospital discharge summary indicates that he had 
clinical findings of a herniated disc at L4-L5 or L5-S1.

Private medical records from August 1974 show that the 
veteran was hospitalized for a herniated lumbar L5 disc.  
Myelogram showed defect at L3-L4.  He underwent a lumbar 
laminectomy.

In a February 1975 letter, the veteran indicated that he 
injured his back at home on or about 1964 or 1965.

ii.  Newly-submitted evidence

An April 1997 statement from a fellow serviceperson indicates 
that he witnessed the veteran incur a back injury during a 
weight training session in service, requiring 
hospitalization.

A July 1997 private physician's letter from James L. Zum 
Brunnen, MD, of Mid South Orthopaedics, reflects that, on 
review of service medical records, the veteran initially 
injured his back in service in 1960 and, again, in 1962, and 
that he was seen for a herniated disc in 1968, which was 
surgically treated in 1974.  The letter indicates that the 
veteran currently had advanced degenerative disc disease.  It 
provides a medical opinion that "in all medical probability, 
his back problems started in the military."

The veteran submitted several new medical records in August 
1997.  A July 1965 private examination record indicates that 
he presented with an injury to his 4th lumbar disc.  X-rays 
revealed questionable slight narrowing of the 4th lumbar 
intervertebral disc space.  A June 1969 private medical 
record shows that he had back pain of 3 to 4 days duration, 
similar to that experienced one year prior.  Impression was a 
recurrent muscular and ligamentous strain with a possibility 
of a herniated disc at L4-L5 or L5-S1.  Private progress 
notes from April 1994 to August 1994 show that the veteran 
was seen for low back pain.  The problem was degenerative 
arthritis and degenerative disc disease in the lumbar and 
lumbosacral region.  A May 1994 record shows complaints of 
increasing pain, as well as quadriceps weakness and absent 
left knee jerk.  There were positive findings of a herniated 
disc at L3-L4.  An operative report shows that he underwent 
another lumbar laminectomy.

A September 1997 private physician's letter from Baer I. 
Rambach, MD, of Mid South Orthopaedics, indicates that the 
veteran's service medical records were reviewed and that, in 
his opinion, his "lower back problems originated while he 
was on duty in the military."

A February 1998 private physician's letter, from Lewis C. 
Jones, MD, reflects that the veteran underwent a third back 
surgery in October 1996, which resolved to a large extent his 
complaints of left lower extremity pain.  Dr. Jones reported 
that he still had numbness and weakness in the left leg.  X-
rays revealed a fusion from L3 to L5 with rods and screws, 
decompression laminectomy from L3 to L5, and degenerative 
disc disease at L2.  Impression was chronic lumbar syndrome, 
status post back surgeries times 3.

A March 1998 VA examination report shows the results of 
physical examination, electromyography (EMG), and nerve 
conduction velocity (NCV) study.  Overall impression was of 
left lumbar radicular syndrome with minor weakness of the 
left lower extremity and minor mixed sensory deficit.  
Diagnosis also indicated that the veteran was status post 
lumbar strain in service, repeated post-service back 
injuries, and 3 back surgeries, in 1974, 1994, and 1996, 
respectively, and that he had chronic lumbar syndrome with 
marked limited mobility.  The examiner remarked that it was 
very difficult to determine whether or not the veteran 
incurred significant injury to his back in service, given 
that he apparently had no back complaints at the time of 
discharge and that the medical evidence first shows post-
service treatment of his back in 1965.  Since the record 
indicated recurring complaints of back injury by the veteran 
as a civilian, the examiner was "strongly inclined to think 
that his present condition is predominantly secondary to 
injuries which occurred after leaving service."  However, 
the examiner could not rule out the possibility that his 
inservice injuries contributed to his present problem.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in September 1998 and before the 
undersigned Member of the Board in November 1999.  During the 
hearings, he stated that he first injured his back in service 
and that his current problems are a continuation of that 
injury.  He indicated that his discharge physical examination 
report is silent for any back problems because he did not 
have any complaints at the time of that examination.  He 
indicated that his numerous post-service injuries were really 
just flare-ups, precipitated by bending, grabbing, or 
reaching.

The veteran also submitted a copy of a photograph, allegedly 
showing him in a hospital bed during service.  He waived RO 
adjudication of that new piece of evidence.

c.  Analysis

As stated above, the veteran's is seeking to reopen his claim 
for entitlement to service connection for a low back 
disorder, which was finally denied by the Board in August 
1976.  The Board may reopen and reconsider that claim only if 
the veteran presents new and material evidence. 38 U.S.C.A. 
§ 5108  (West 1991); 38 C.F.R. § 3.156(a)  (1999); Barnett v. 
Brown, 83 F.3d 1380  (Fed. Cir. 1996) (the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds much 
of the additional evidence recently submitted by the veteran 
is "new" in that it was not before the Board at the time of 
its final denial.  However, the "new" evidence must also be 
"material" to satisfy the Manio test.  This requires a 
determination as to whether the additional evidence is 
relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1999); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  The "issue 
at hand" depends on the basis for the last prior final 
denial.  In this case, the Board denied the veteran's claim 
for service connection in 1976 because it found no evidence 
that his current back disorder was related to service, 
including to his inservice back injury, or was a chronic 
disorder that originated in service.  Therefore, in the 
present matter, the additional evidence will be considered 
"material," if it provides a causal relationship, or nexus, 
between the veteran's current low back disorder and his 
service, including to his inservice back injury.  See 
38 C.F.R. § 3.303  (1999).  To that end, the credibility of 
the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

After careful review of the record, the Board finds that some 
competent evidence of a nexus between the veteran's current 
back disorder and service has been submitted since the August 
1976 Board decision.  Specifically, the Board finds that the 
July 1997 and September 1997 private physician letters from 
Dr. Zum Brunnen and Dr. Rambach, respectively, both of Mid 
South Orthopaedics, relate medical opinions that the 
veteran's current low back problems originated in service.  
Therefore, new and material evidence has been submitted.

Since new and material evidence has been presented, the Board 
must determine if the veteran's claim is well-grounded before 
it may reopen the claim and evaluate it on the merits.  
Winters w. West, 12 Vet. App. 203  (1999); Elkins v. West, 12 
Vet. App. 209  (1999).  A claim for entitlement to service 
connection is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468  
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506  
(1995).  Here, the Board finds a medical diagnosis of a 
current low back disability, medical evidence of an inservice 
low back injury, and medical evidence of a nexus between the 
two, as provided by Dr. Zum Brunnen's and Dr. Rambach's 
opinions.  Therefore, the veteran's claim for service 
connection is well grounded.

In light of the above, the veteran's claim of entitlement to 
service connection for a low back disorder is reopened and 
must be considered in light of all the evidence, both old and 
new, with evaluation of the probative value of the evidence.

III.  Service connection

The veteran contends, in essence, that he is entitled to 
service connection for a low back disorder.  Specifically, he 
asserts that he injured his back in service and that his 
current back problems stem from that injury.  Overall, he 
believes that the medical evidence of record supports his 
contentions and that service connection is warranted.

The veteran's claim for service connection is well grounded, 
see supra, therefore, VA has a duty to assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a)  (West 
1991).  Here, the veteran was provided recent VA examination 
and 2 personal hearings.  He has not alleged that any records 
of probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1999).  In this case, the veteran had no back 
problem noted at the time of his entry into service; thus, he 
is presumed to have had no back problems prior to service.

In order to be granted entitlement to service connection, the 
claims file must contain sufficient evidence of a current 
disability, of an inservice injury, and of a nexus between 
the two, thereby linking a current disability with service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Here, it is clear that the veteran currently has a low back 
disorder.  A March 1998 VA examination report shows diagnoses 
of left lumbar radiculopathy and chronic lumbar syndrome.  
These diagnosis are also reflected in several recent private 
medical records.  Therefore, the first requirement for 
service connection, i.e. a current disability, is met.

It is also clear that the veteran incurred injury to his back 
during service.  Specifically, the Board finds that he 
injured his low back in June 1960 while lifting.  He later 
injured his back in March 1962.  On both occasions a low back 
strain was diagnosed.  Overall, the Board finds that the 
second element of entitlement to service connection is met.

In light of the above, the determinative issue in this case 
is whether the veteran's current chronic lumbar syndrome with 
radiculopathy is related to his inservice back injuries, 
diagnosed as lumbar strain.  38 C.F.R. § 3.303  (1999).  This 
evidence must be medical evidence, not lay statements.  
Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).  The RO 
concluded that a chronic low back disorder, or a causal 
relationship between the inservice and current back 
disorders, was not shown by the medical evidence.  The Board 
disagrees.

The medical evidence supporting the conclusion that the 
veteran's inservice back injuries and current back disorder 
are related consists of letters from the veteran's private 
physicians.  These are dated in July 1997 and September 1997.  
They indicate that "in all probability" the veteran's 
"lower back problems originated while he was on duty in the 
military."  The Board finds these opinions very probative, 
because they came from physicians who have been treating the 
veteran for back problems since 1968.

The RO held that the veteran's inservice back injuries 
resolved and were not chronic, and that his current low back 
problems were related to post-service back injuries.  The 
veteran argues that his post-service injuries were merely 
acute exacerbations of his original inservice back condition.  
The RO cited the March 1998 VA examination report to support 
its conclusion.  That report does indicate that, in the 
examiner's opinion, the veteran's low back problems were 
"predominantly" related to post-service injuries.  However, 
even that examiner stated that he could not rule out the 
possibility that the veteran's inservice back injuries 
contributed to his current problems.  Moreover, that the 
veteran suffered a separate, distinct back injury after 
service is not supported in the record.  Neither the July 
1965 nor May 1968 medical records indicate a post-service 
injury that caused low back problems.  The 1965 evidence is 
silent on this issue, and the 1968 evidence specifically 
notes that the veteran first injured his back lifting weights 
in the Air Force.  Moreover, while a 1969 medical record 
reflects that the veteran had back pain of only 3 or 4 days 
duration, that evidence provides a diagnosis of lumbar 
strain, the same diagnosis as was made in service, and 
indicates that the strain was "recurrent."

Overall, the Board finds insufficient evidence that the 
veteran's current low back problems were caused by a post-
service back injury.  In fact, it finds little probative 
evidence that the veteran incurred a separate, distinct back 
injury after service.  Finally, the Board finds competent 
medical evidence expressly indicating that his current back 
problems are related to his inservice back injuries.  That 
evidence is not rebutted by more probative evidence.  Even 
the 1998 VA report notes that it is possible that the 
veteran's inservice injuries contributed to his current low 
back problems.  Consequently, the Board finds that all of the 
requirements for entitlement to service connection have been 
met.   

Granting the veteran the benefit of any doubt, entitlement to 
service connection for a low back disorder, namely chronic 
lumbar syndrome with radiculopathy, is warranted.  


ORDER

The veteran's claim seeking entitlement to service connection 
for a low back disorder is reopened and granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

